DEPARTMENT OF HEALTH AND HUMAN SERVICES
Departmental Appeals Board
Civil Remedies Division
In the Case of:
Date: October 5, 1989

Clarence H. Olson,

Petitioner,
Docket No. C-85
aan DECISION CR 46

The Inspector General.

DECISION AND ORDER

In this case, governed by section 1128 of the Social
Security Act (Act), Petitioner filed a timely request for
a hearing before an Administrative Law Judge (ALJ) to
contest the December 14, 1988 notice of determination
(Notice) issued by the Inspector General (I.G.) which
excluded Petitioner from participating in the Medicare
and Medicaid programs for five years.

After a telephone prehearing conference, both parties
filed motions for summary disposition. In addition,
Petitioner sought, in the alternative, an evidentiary
hearing on the issue of the length of exclusion.
Thereafter, oral argument was held by telephone and the
record was closed.

The parties filed a stipulation agreeing to the
authenticity of six of eight exhibits filed by the I.c.

' Section 1128 of the Act provides for the

exclusion of individuals and entities from the Medicare
program (Title XVIII of the Act) and requires the I.G. to
direct States to exclude those same individuals and
entities for the same period of time from “any State
health care program" as defined in section 1128(h). The
Medicaid program (Title XIX of the Act) is one of three
types of State health care programs defined in Section
1128(h) and, for the sake of brevity, I refer only to it.
2

in support of the motion for summary disposition.
Certified copies of the two remaining I.G. exhibits were
filed and, during the oral argument, Petitioner
stipulated to the authenticity of these two exhibits.
Exhibits A-1 through A-10 were filed in support

of Petitioner's motion and opposition and there was no
objection made by the I.G. to these exhibits.

Based on the entire record before me, I conclude that
summary disposition is appropriate in this case, that
Petitioner is subject to the minimum mandatory exclusion
provisions of sections 1128 (a) (1) and 1128 (c) (3) (B)
of the Act, and that it is appropriate for Petitioner to
be excluded for a minimum period of five years.

APPLICABLE STATUTES AND REGULATIONS
I. The Federal Statute.

Section 1128 of the Social Security Act (Act) is codified
at 42 U.S.C. 1320a-7 (West U.S.C.A., 1989 Supp.).

Section 1128(a) (1) of the Act provides for the exclusion
from Medicare and Medicaid of those individuals or
entities "convicted" of a criminal offense "related to"
the delivery of an item or service under the Medicare or
Medicaid programs. Section 1128(c)(3)(B) provides for a
five year minimum period of exclusion for those excluded
under section 1128 (a) (1).

While section 1128(a) of the Act provides for a minimum
five-year mandatory exclusion for (1) convictions of
program-related crimes and (2) convictions relating to
patient abuse, section 1128(b) of the Act provides for
the permissive exclusion of “individuals and entities"
for twelve types of other convictions, infractions, or
undesirable behavior, such as convictions relating to
fraud, license revocation, or failure to supply payment
information.

2 The citations to the record in this Decision and

Order are noted as follows:

Petitioner's Brief P. Br. (page)
Petitioner's Exhibit P. Ex. (number) / (page)
I.G.'s Brief I.G. Br. (page)

I.G.'s Exhibit I.G. Ex. (number) / (page)
Stipulation of 5/11/89 Stip. (number)

Tape of oral argument Tape

(by telephone)
II. The Federal Regulations.

The governing federal regulations (Regulations) are
codified in 42 C.F.R., Parts 498, 1001, and 1002 (1988).
Part 498 governs the procedural aspects of this exclusion
case; Parts 1001 and 1002 govern the substantive aspects.

Section 1001.123 requires the I.G. to issue an exclusion
notice to an individual whenever the I.G. has "conclusive
information" that such individual has been "convicted" of
a criminal offense “related to" the delivery of a
Medicare or Medicaid item or service; such exclusion must
begin 15 days from the date on the notice.?

ISSUES
The issues raised by the parties are:

1. Whether Petitioner was "convicted" of a criminal
offense within the meaning of sections 1128(a)(1) and (i)
of the Act.

2. Whether Petitioner was convicted of a criminal offense
"related to the delivery of an item or service" under the
Medicaid program within the meaning of section 1128(a) (1)
of the Act.

3. Whether Petitioner is subject to the minimum
mandatory five year exclusion provisions of sections 1128
(a) (1) and 1128(c) (3) (B) of the Act.

4. Whether the exclusion should be terminated by this ALJ
on the ground that the I.G. failed to comply with the
Administrative Procedure Act.

5. Whether the I.G. is prohibited by provisions of
federal law (regarding program operating
responsibilities) from excluding Petitioner.

6. Whether summary disposition is appropriate in this
case.

3 The I.G.'s notice letter allows an additional
five days for receipt by mail.
4

FINDINGS OF FACT AND CONCLUSIONS OF LAW ‘

Having considered the entire record, the arguments and
the submissions of the parties, and being advised fully
herein, I make the following Findings of Fact and
Conclusions of Law:

1. Petitioner is a resident of California and, for the
relevant periods in issue, he was a partner in the United
Ambulance Company (aka United Health Enterprise) anda
partner in Guardian Ambulance.

2. As part of his duties for both of the companies,
Petitioner reviewed ambulance "tickets" (lists for
services rendered during the course of the ambulance
trip) for accuracy and completeness.

3. Petitioner was indicted in February of 1987 by a
federal grand jury on 32 counts of causing false
statements to be submitted on Medicare claims, in
violation of 42 U.S.C. 1395nn(a)(1). I.G. Ex. 1.

4. The indictment charged that Petitioner directed
employees to mark ambulance tickets for services that had
not been rendered and instructed employees to bill
Medicare for services that had not been rendered. 1.G.
Ex. 1.

5. On March 28, 1988, Petitioner pled nolo contendere to
32 misdemeanor counts of making false statements in
applications for Medicare payments, from July, 1986

to December, 1986, in violation of federal law. I.G. Ex.
2.

6. On March 28, 1988,the United States District Court
for the Central District of California "accepted"
Petitioner's plea of nolo contendere to all 32 counts
in the indictment within the meaning of sections
1128(a)(1) and 1128(i) of the Act. I.G. Ex. 2, 3, 4.

7. Petitioner was convicted of a criminal offense
"related to the delivery of an item or service" under the
Medicare program within the meaning of section 1128(a) (1)
of the Act.

Any part of this Decision and Order preceding the
Findings of Fact and Conclusions of law which is
obviously a finding of fact or conclusion of law is
incorporated herein.
5

8. The I.G. properly excluded Petitioner from
participation in Medicare, and properly directed his
exclusion from Medicaid, for a period of five years and
was required to do so under section 1128 of the Act.

9. The I.G. did not violate the federal Administrative
Procedure Act, 5 U.S.C. 551, et seg., by not promulgating
regulations to distinguish the exclusion authorities in
section 1128(a)(1) and 1128(b)1) of the Act.

10. The I.G. did not rely upon an “unpublished
guidance/directive" in classifying Petitioner as subject
to the mandatory exclusion authority of section
1128(a)(1) of the Act.

11. The material and relevant facts in this case are not
contested.

12. The classification of the Petitioner's criminal
offense as subject to the authority of 1128(a)(1) is a
legal issue.

13. There is no need for an evidentiary hearing in this
case.

14. The I.G. is not prohibited by federal law or
regulations from participation in the exclusion process.

15. The I.G. is entitled to summary disposition in this
proceeding.
DISCUSSION

I. Petitioner was "Convicted" of a Criminal Offense as a
Matter of Federal Law.

Section 1128(i) of the Act provides that an individual
has been "convicted" of a criminal offense when:

(1) a judgment of conviction has been entered against
the individual or entity by a Federal, State or
local court, regardless of whether there is an
appeal pending or whether the judgment of
conviction or other record relating to criminal
conduct has been expunged;

(2) there has been a finding of guilt against the
individual or entity by a Federal, State, or
local court;
6

(3) a plea of guilty or nolo contendere by the
individual or entity has been accepted by a
Federal, State, or local court; or

(4) the individual or entity has entered into
participation in a first offender, deferred
adjudication, or other arrangement or program
where judgment of conviction has been withheld.

I find and conclude that Petitioner was "convicted"
within the meaning of section 1128(a)(1) and (i) (3)
because it is axiomatic that the interpretation of a
federal statute or regulation is a question of federal
and not state law. United States v. Allegheny Co., 322
U.S. 174, 183 (1944); United States v. Anderson Co.
Tenn., 705 F.2d 184, 187 (6th Cir., 1983), cert. denied,
464 U.S. 1017 (1984). My task is to interpret the words
of section 1128 of the Act in light of the purposes that
section 1128 was designed to serve. See Chapman v.
Houston Welfare Rights Organization, 441 U.S. 600, 608
(1979).

The term "accepted" in section 1128(i)(3) is defined by
Webster's Third New International Dictionary, 1976
Unabridged Edition, as the past tense of "to receive with
consent." The term "accepted" is the opposite of the
term rejected. The United States District Court for the
Central District of California did not reject
Petitioner's plea of guilty. Quite the contrary, the
court "accepted" Petitioner's plea within the meaning of
section 1128(i) (3).

II. Petitioner's Conviction "Related to the Delivery of
an_ item or service" Within The Meaning of Section
1128 of The Act.

Petitioner argues that even if I rule that he was
"convicted," he should not be excluded because the
offense was not a program-related crime giving rise to a
mandatory exclusion under section 1128(a)(1) of the Act.

I find and conclude, as a matter of federal law, that the
mandatory exclusion provisions of section 1128 are not
limited to situations where a medical provider or other
individual or entity is convicted under a statute
expressly criminalizing fraud against a federal or state
health care program. See Arthur B. Stone, D.P.M., v. The
Inspector General, Civil Remedies Docket No. C-52 (1989);
and Charles W. Wheeler v. The Inspector General, Civil
Remedies Docket No. C-61 (1989).

7

The test of whether a "conviction" is "related to the
delivery of an item or service" must be a common sense
determination based on all relevant facts as determined
by the finder of fact, not merely a narrow examination of
the language within the four corners of the final
judgment and order of the criminal trial court.

The inquiry is whether the conviction "related to the
delivery of an item or service" under Medicare, not
whether the criminal court convicted Petitioner of actual
fraud. My task is to examine all relevant conduct to
determine if there is a relationship between the judgment
of conviction and the Medicare program. Had Congress
intended a different result, it would have used the
phrase "conviction for" or conviction "restricted to"
instead of "related to." An examination of whether a
conviction is "related to the delivery of a item or
service" under the Medicare program necessarily involves
an inquiry into Petitioner's conduct.

Accordingly, the finder of fact must consider all
relevant documents pertaining to the trial court
proceeding. These may include the indictment, the
transcript of the sentencing proceeding, and plea
agreements.

The record establish that the "conviction" of Petitioner
was "related to" the delivery of a Medicare item within
the meaning of section 1128 of the Act.

Black's Law Dictionary, Fifth Edition (West Publishing
1979) defines "related" as: "standing in relation;
connected; allied; akin." This case should not be
decided in a vacuum, or with a strict, hypertechnical
interpretation of the term "related to." Petitioner was
convicted of submitting false Medicare claims. There is
a simple, common-sense connection, supported by the
record, between the actions associated with the
conviction and the "delivery of an item or service" under
the Medicare progran.

III. A Minimum Mandatory Five Year Exclusion Was
Required In This Case.

Section 1128(a)(1) of the Act clearly requires the I.c.
to exclude individuals and entities from the Medicare
program, and direct their exclusion from the Medicaid
program, for a minimum period of five years, when such
individuals and entities have been "convicted" of a
criminal offense "related to the delivery of an item or
service" under the Medicare or Medicaid programs within
8

the meaning of section 1128(a)(1) of the Act.
Congressional intent on this matter is clear:

A minimum five-year exclusion is appropriate,
given the seriousness of the offenses at
issue. . . . Moreover, a mandatory five-year
exclusion should provide a clear and strong
deterrent against the commission of criminal
acts.

S. Rep. No. 109, 100th Cong., 1st Sess. 2, reprinted in
1987 U.S. CODE CONG. & ADMIN. NEWS 682, 686.

Since Petitioner was "convicted" of a criminal offense
and it was "related to the delivery of an item or
service" under the Medicare program within the meaning of
section 1128(a)(1) and (i) of the Act, the I.G. was
required to exclude the Petitioner for a minimum of five
years.

Iv. The I.G. Has Complied With The Administrative
Procedure Act.

The Petitioner argued that the I.G. (1) failed to comply
with the federal Administrative Procedure Act, 5 U.S.C.
552(a)(1) and 553, by not promulgating regulations.

For the reasons I stated in my Decision and Order in
Stone, supra, Docket No. C-52, and Wheeler, supra, Docket
No. C-61, I find that Petitioner's argument has no merit.

Vv. The I.G.'s Participation In The Exclusion Process
Does Not Violate The Act.

The I.G.'s "participation" in the exclusion process is
not contrary to the Act, because it does not conflict
with the prohibition on the "transfer of program
operating responsibilities" to the I.G. 42 U.S.C.
3526(a).

5 Since I have found and concluded that the

mandatory exclusion provisions of section 1128(a) (1)
apply in this case, I need not address the issue, raised
by the Petitioner, of whether I should make a de novo
determination to reclassify the Petitioner's criminal
offense as subject to the permissive authority under
section 1128(b) of the Act.
9

The arguments raised here by Petitioner are similar, if
not identical, to the arguments raised by Petitioner in
Stone, supra, and Wheeler, supra. For the same reasons I
stated in Stone and Wheeler, I feel that Petitioner's
arguments are without merit.

VI. There Is No Need For An Evidentiary Hearing In This
Case.

I also find the Petitioner's argument that he is entitled
to an evidentiary hearing concerning the classification
of his exclusion to be without merit for the same reasons
expressed in Stone supra, at p. 15, and Wheeler, supra,
at pp. 17 and 18.

CONCLUSTIO}

Based on the law and undisputed material facts in the
record of this case, I conclude the I.G. properly
excluded the Petitioner from the Medicare program, and
directed his exclusion from the Medicaid program, for the
minimum mandatory period of five years.

IT IS SO ORDERED.

/s/

Charles E. Stratton
Administrative Law Judge

